DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     TMBC, LLC d/b/a TRACKER MARINE BOAT CENTER, LLC,
                         Appellant,

                                     v.

                         DANIEL PENA, et al.,
                             Appellees.

                              No. 4D17-2723

                              [April 12, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Meenu      Sasser,     Judge;    L.T.    Case     No.
502016CA007119XXXXMB.

  Russell M. Pfeifer of Manion Gaynor & Manning LLP, Miami, for
appellant.

   Jack P. Hill and Adam S. Hecht of Searcy Denney Scarola Barnhart &
Shipley, P.A., West Palm Beach, and Philip M. Burlington and Adam
Richardson of Burlington & Rockenbach, P.A., West Palm Beach, for
appellees.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KUNTZ, JJ., concur.


                          *          *           *

   Not final until disposition of timely filed motion for rehearing.